Citation Nr: 0721555	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-28 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased rating for a left knee 
injury, status post menisectomy with degenerative changes, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The veterans service connected left knee injury, status post 
menisectomy with degenerative changes, is manifested by 
complaints of pain, arthritis and some limited range of 
motion, but without ankylosis, recurrent subluxation or 
lateral instability, frequent episodes of "locking," 
effusion into the joint, or malunion of the tibia and fibula; 
there is no additional functional loss so as to limit flexion 
to 30 degrees or less or limit extension to 15 degrees or 
more.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for a left knee injury, status post 
menisectomy with degenerative changes, have not been met.  38 
U.S.C.A §§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5010, 
5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  Further, VA must 
inform the claimant of the need to submit any pertinent 
evidence in his possession.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In addition, the United States Court of Appeals for Veterans 
Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the aforementioned notice requirements of the 
VCAA do not apply.  Rather, because VA furnished the veteran 
VCAA notice pursuant to 38 U.S.C.A.    § 5103(a) (West 2002 & 
Supp. 2007) pertaining to his service connection claim, after 
the filing of the notice of disagreement, the veteran was not 
entitled to additional VCAA notice pertaining to his newly 
raised claim for a higher initial evaluation.  Instead, to 
ensure the veteran was adequately informed, VA was required 
to issue a statement of the case, which notified the veteran 
of the law and regulations pertinent to his appeal and the 
evidence upon which the RO relied in assigning the initial 
evaluation at issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In 
this case, the RO provided the veteran such a statement of 
the case in July 2005, thereby satisfying the notice 
requirements of the VCAA, as interpreted in VAOPGCPREC 8-
2003.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  The veteran was afforded two VA 
medical examinations.  Further, the veteran has not 
identified any other pertinent evidence. 

In view of the foregoing, the Board finds VA has fulfilled 
its duties to notify and assist the veteran in the claim 
under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) (38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
disease or injury incurred in or aggravated during military 
service and the residual conditions in civil occupations 
generally.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.

When a question arises as to which of two ratings apply under 
a particular code, the higher rating is assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating; otherwise, the lower rating applies.  38 
C.F.R. §4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the claimant.  38 
C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. §4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   Where, as 
in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fendersen v. West, 12 Vet. App. 119 (1999).

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee disability 
warrants a higher disability rating.  Diagnostic Codes 5256 
to 5263 are applicable to knee and leg disabilities.  A 30 
percent disability rating is warranted under Diagnostic Code 
5256 when there is ankylosis of the knee with favorable angle 
in full extension or in slight flexion between 0 and 10 
degrees.  Under Diagnostic Code 5257, a 20 percent rating is 
warranted when there is moderate recurrent subluxation or 
lateral instability of the knee.  Under Diagnostic Code 5258, 
a 20 percent disability rating is available for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  Diagnostic Code 5260 
provides that a rating of 20 percent is warranted for flexion 
limited to 30 degrees.  A 20 percent disability rating is 
allowed under Diagnostic Code 5261 when extension of the leg 
is limited to at least 15 degrees.  A 20 percent disability 
rating is available under Diagnostic Code 5262 when there is 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  There is no rating in excess of 10 percent 
available under Diagnostic Codes 5259 and 5263.  See 38 
C.F.R. § 4.71(a), Diagnostic Codes 5256 - 5263.

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.

The veteran was initially afforded a VA examination in August 
2004.  On examination, the left knee showed flexion to 80 
degrees and extension to 0 degrees without pain.  No 
instability or fusion was detected.  There was indication of 
slight crepitation on both flexion and extension.  The 
cruciate and collateral ligaments appeared to be intact and 
the Lachman's and McMurray's tests were negative.  A 
contemporaneous x-ray showed mild to moderate degenerative 
hypertrophic change; minimal narrowing at the radial joint 
cartilage space; and decrease in the patella femoral space. 

The veteran was afforded another VA examination in September 
2005.  The veteran indicated that problems with his left knee 
included pain, weakness, stiffness, swelling, instability, 
locking, and lack of endurance.  The veteran also stated that 
about once per month his knee "flares up" causing extreme 
pain.  On examination, range of motion was 90 degrees on 
flexion, and 0 degrees of extension.  On repetitive motion, 
pain and weakness were experienced at the end of motion at 0 
degrees.  The examination indicated there was no instability, 
the veteran's gait was normal, and the McMurray's test was 
normal.  X-rays again revealed degenerative joint disease.  

The Board now turns to rating the veteran's service-connected 
left knee injury, status post menisectomy with degenerative 
changes, under Diagnostic Codes 5256 to 6263.  Again, 
Diagnostic Codes 5259 and 5263, which do not provide for 
disability ratings in excess of 10 percent, are not 
applicable to this analysis.  In turning to the Diagnostic 
Codes applicable to the knees and legs that do provide for 
disability ratings in excess of 10 percent, the Board notes 
that a 30 percent disability rating under Diagnostic Code 
5256 would not be warranted in this case because the 
pertinent medical evidence of record has not found any 
ankylosis of the left knee.

The Board finds that the evidence of record does not support 
a separate rating under Diagnostic Code 5257 for the 
veteran's left knee disability.  The medical evidence of 
record reveals no evidence of recurrent subluxation or 
lateral instability.  Neither of the VA examinations 
indicated that the veteran had lateral instability.  Thus, 
the Board finds that a separate rating under Diagnostic Code 
5257 would not be appropriate.

With regard to Diagnostic Code 5258, there is no evidence of 
frequent episodes of "locking," pain, and effusion into the 
joint to warrant a 20 percent rating under this Code.  Again, 
the veteran has complained of locking and swelling; however, 
there is no competent medical evidence showing that the 
veteran has frequent episodes of locking.  Moreover, neither 
of the VA examinations has found any evidence of effusion 
into the joint.  

The Board acknowledges that the veteran has traumatic 
arthritis. Thus, his disability could be rated higher based 
on limitation of motion under Diagnostic Codes 5260 and 5261.  
See generally VAOPGCPREC 9-04.  However, even considering 
additional functional loss due to pain, there is no evidence 
that flexion is limited to 30 degrees or extension is limited 
to 15 degrees so as to warrant assignment of a higher rating 
under Diagnostic Codes 5260 or 5261.  The most limited range 
of motion documented is from 0 degrees extension to 80 
degrees flexion, with pain, documented at the August 2004 VA 
examination.  As there is no evidence of limitation of 
extension, a separate rating under Diagnostic Code 5261 
pursuant to VA General Counsel Precedent Opinion, VAOPGCPREC 
9-2004, is not warranted. Finally, the Board notes that there 
is no malunion of the tibia or fibula with moderate knee or 
ankle disability to warrant a 20 percent rating under 
Diagnostic Code 5262.

The Board acknowledges that the veteran has chronic left knee 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra . However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.

Thus, the Board must conclude that a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service-connected left knee injury, status post 
menisectomy with degenerative changes. As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for left knee injury, status 
post menisectomy with degenerative changes, is not warranted.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


